

LEMONADE, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of the
Effective Date (as defined below), between Lemonade, Inc., a Delaware
corporation (the “Company”) and John Peters.(the “Employee”) (collectively
referred to herein as the “Parties”).
RECITALS
WHEREAS, the Employee is currently employed by the Company as its Chief
Insurance Officer pursuant to the terms of that certain Employment Agreement by
and between the Parties, dated as of October 3, 2016 and effective as of
September 26, 2016 (the “Prior Agreement”)
WHEREAS, the Parties desire to amend, restate and supersede the Prior Agreement
in its entirety on the terms and conditions set forth herein, effective of as
the closing of the Company’s initial public offering of stock pursuant to an
effective registration statement filed under the Securities Act of 1933, as
amended (the “Effective Date”); and
WHEREAS, subject to the terms and conditions set forth herein, the Company
agrees to continue to employ the Employee on and following the Effective Date
and the Employee agrees to accept such continued employment with the Company.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereby agrees as follow:
1. Services. Effective on the Effective Date, the Company hereby will continue
to employ Employee to render services as Chief Insurance Officer of the Company,
assuming and discharging such responsibilities as are commensurate with Employee
s position and as are reasonably directed or requested by his/her direct
Supervisor (as defined below) and the Chief Executive Officer (“CEO”) (the
“Services”). The Employee acknowledges and agrees that the performance of the
Services may require domestic and international travel. The Employee shall be
subject to and shall perform the Services as directed by the CEO or whoever is
appointed by him for this purpose (the “Direct Supervisor”). The provisions of
this Agreement shall apply to the Parties as of the Effective Date. Employee
shall use his/her best efforts, skills and abilities in the performance of the
Services, shall perform the Services faithfully, and shall devote Employee’s
full business time and effort to the performance of the Services. This
Section 1, however, shall not be construed to prevent Employee from making
passive outside investments so long as such investments do not require time of
Employee during regular business hours or otherwise interfere with the
performance of Employee’s duties and obligations hereunder.
2. Incorporation of Company Policies. Every term of the Company’s Intellectual
Property, Confidentiality and Non-Competition Policy, a copy of which is
attached as Exhibit A (the “Restrictive Covenants Agreement”) is specifically
incorporated into this Agreement, and Employee agrees and acknowledges to
continue to comply with the covenants therein. In addition, the Company’s
Employee Handbook and such other policies as the Company may adopt


|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



from time to time of which Employee is advised shall be a part of and
incorporated into this Agreement.
3. Compensation. Employee shall be entitled to compensation under the following
terms for the duration of his/her employment with the Company:
3.1 Base Salary. Employee shall be entitled to compensation of $425,00 per annum
(the “Base Salary”). The Company will review Employee’s performance and
compensation at least annually, and it may, at the discretion of the Board from
time to time, increase the compensation to be paid to Employee or provide
additional compensation to Employee, whether permanently or for a limited period
of time, in order to recognize and fairly compensate Employee for the value of
his/her services to the Company.
3.2 Benefits. Employee shall be entitled to participate in any and all employee
welfare and health benefit plans including, but not limited to, life insurance,
health and medical, dental and disability plans, and other employee benefit
plans, including but not limited to qualified pension plans and 401(k) plans,
which may be established by the Company from time to time for the benefit of
other Company employees. Employee shall be required to comply with the
conditions attendant to coverage by such plans and shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time. Nothing herein shall be
construed as requiring Company to establish or continue any particular benefit
plan in discharge of its obligations under this Agreement.
3.3 Personal Time Off. In addition to holidays observed by Company, Employee
shall be entitled to a total of 20 days of paid Personal Time Off which includes
vacation, personal, and sick days (“Personal Time Off”) during which all
compensation, earned benefits and other rights that the Employee is entitled to
hereunder shall be provided in full. The Employee may take such Personal Time
Off in the Employee’s discretion, and at such time or times as are not
inconsistent with the reasonable business needs of the Company. Nothing herein
shall be construed to create entitlement on behalf of the Employee for paid
Personal Time Off as an earned or accrued benefit or as earned or accrued
compensation of any kind.
3.4 Deductions from Compensation and Benefits. The Company may withhold from any
compensation or benefits payable to Employee all federal, state, local, and
other taxes and other amounts as permitted or required by applicable law, rule
or regulation.
3.5 Business Expenses. It is hereby clarified that unless indicated specifically
otherwise in this Agreement, the Base Salary includes reimbursement or all daily
travel expenses, costs, food costs, out-of-pocket and/or other expenses relating
to the performance of the Services, and that the Employee shall not be entitled
to any additional payment in connection with the Services. Notwithstanding the
above, the Employee shall be entitled to reimbursement of (i) special or
extraordinary expenses necessary for the performance of the Services, provided
that such expenses have been approved in advance and in writing by the Company
and (ii) reasonable costs and expenses relating to Employee’s travel between his
home and the Company’s offices in New York, New York.
3.6 Indemnification. To the fullest extent permitted by law the Company shall,
both during and after Employee’s Termination Date, indemnify and defend Employee
(including the
2
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



advancement of expenses) for any judgments fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees, incurred by Employee in
connection with the defense of any lawsuit or other claim to which he is made a
party by reason of being (or having been) an officer director or employee of the
Company or any of its subsidiaries or affiliates. In addition, Employee shall be
covered, both during and up to 24 months after the Termination Date, by director
and officer liability insurance to the maximum extent that such insurance covers
any officer or director (or former officer or director) of the Company.
4. Termination. The Company or the Employee may terminate this Agreement at any
time for any reason or no reason, subject to the following provisions:
4.1 Voluntary Termination. Employee may voluntarily terminate his/her employment
with the Company by providing written notice 6 months in advance of such
termination. In such event, the Company shall be released from any and all
further obligations under this Agreement, except that the Company shall be
obligated to pay Employee the compensation benefits and reimbursable expenses
owing to Employee through the date of such termination, provided that if
Employee terminates for Good Reason, the notice period shall be determined in
accordance with the Good Reason Process and the Company also shall pay the
Severance Benefits, in accordance with the terms of the Severance Agreement, as
if such termination was a termination without Cause for purposes of such
Severance Agreement.
4.2 Termination without Cause. The Company may terminate Employee’s employment
without Cause by providing written notice to Employee. In such event, the
Company shall be released from any and all further obligations under this
Agreement, except that the Company shall be obligated to pay Employee the
compensation, benefits and reimbursable expenses owing to Employee through the
date of such termination and the Severance Benefits in accordance with the terms
of the Severance Agreement.
4.3 At Will Employment. All employment with the Company is, and remains, at
will, which means that Employee is not guaranteed any particular length of
employment, and that either Employee or the Company can end the relationship at
any time, with or without cause and with or without notice. No one can alter the
at will nature of the employment relationship except by an express statement in
writing.
4.4 Termination for Cause. Employee may be terminated at time for “Cause”
(defined below) by written notice to Employee setting forth in reasonable detail
the nature of the Cause, and, in such event, the Company shall be released from
any and all further obligations under this Agreement, except that the Company
shall be obligated to pay Employee, or Employee’s heir and assigns, his/her Base
Salary and benefits, and reimbursable expenses owing to Employee through the
date of such termination.
4.5 Termination due to Death or Disability. This Agreement shall terminate upon
the death of Employee, and Employee may be terminated by reason of “Disability”
and, in either such event, the Company shall be released from any and all
further obligations under this Agreement, except that the Company shall be
obligated to pay Employee, or Employee’s heirs or estate, his/her Base Salary,
benefits and reimbursable expenses owing to Employee through the date of such
termination.
3
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



4.6 Cause. “Cause” for Termination shall include the following conduct of the
Employee:
4.6.1 Breach of any material provision of this Employment Agreement by the
Employee, provided that the Company must notify Employee in writing within 30
days of the date such purported breach occurs, and Employee shall have 30 days
from Employee’s receipt of notice to cure the purported violation, with the
Company’s reasonable cooperation during such period; further provided that only
two (2) such notices shall be required in any twelve (12) month period;
4.6.2 Material refusal to perform the duties assigned to the Employee under or
pursuant to this Employment Agreement which refusal has not been cured by the
Employee after having been given ten (10) calendar days’ written notice of such
breach provided, however, that only two (2) such notices shall be required in
any twelve (12) month period·
4.6.3 Misappropriating material funds or material property of the Company so as
to cause damage to the Company.
4.6.4 Violating any written policy of the Company set forth in the Company’s
employee handbook, provided that the Company must notify Employee in writing
within 30 days of the date such purported violation occurs, and Employee shall
have 30 days from Employee’s receipt of notice to cure the purported violation,
with the Company s reasonable cooperation during such period.
4.6.5 A material breach of the employee’s duty of loyalty to the Company;
4.6.6 Acts of material dishonesty by the Employee that cause the Company to be
in violation of governmental regulations that subject the Company either to
material sanctions by governmental authority or to material civil liability to
its employees or third parties; or
4.6.7 Disclosure or use of confidential information of the Company, other than
as specifically authorized and required in the performance of Employee’s duties.
4.7 Disability. “Disability” for termination pursuant to this Section 4 shall be
defined as the inability of Employee to perform any of his/her essential duties
hereunder for a period of one-hundred eighty (180) consecutive calendar days by
reason of disability as a result of illness, accident or other physical or
mental incapacity or disability. If there should be a dispute between the
Company and Employee as to whether or not Employee has suffered a Disability,
then the question shall be settled by the opinion of an impartial reputable
physician or psychiatrist agreed on by the Parties or their representatives, or
if the Parties cannot agree within ten (10) days after a request for designation
of such Party, then a physician or psychiatrist designated by any provider of
disability insurance to the Company or, if none, each Party shall select a
physician or psychiatrist of their choice, and said physician/psychiatrists
shall select a physician/psychiatrist who shall serve as the impartial party to
resolve the determination of disability. The certification of such physician or
psychiatrist as to the questioned dispute shall be final and binding on the
Parties hereto.
4
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



4.8 “Good Reason” means that Employee has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events without Employee’s consent:
4.8.1 a material reduction of Employee’s then effective base salary·
4.8.2 a material reduction of Employee’s aggregate Company-provided benefits
below those in effect immediately prior to such change, if such reduction is not
applied as part of an overall reduction in benefits in which Employee is treated
proportionally with other employees, given his position, length of service,
income and other relevant factors customary for companies such as the Company in
the medical device industry at the time, unless Employee accepts such reduction
in writing;
4.8.3 a material reduction by the Company in Employee’s duties or
responsibilities;·
4.8.4 a failure or refusal of any acquiring or surviving corporation or other
entity or person to assume the Company’s obligations under this Agreement;
4.8.5 any material breach by the Company of any of the material provisions of
this Agreement.
(each a “Good Reason Condition”).
4.9 “Good Reason Process” means that (i) Employee notifies the Company in
writing of the occurrence of the Good Reason Condition within 60 days of the
occurrence of such condition; (ii) Employee cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”) to remedy the Good Reason Condition; (iii) notwithstanding such
efforts the Good Reason condition continues to exist· and (iv) Employee
terminates employment within 60 days after the end of the Cure Period.
4.10 “Severance Benefits” shall mean the benefits set forth in the Severance
Agreement attached as Annex A hereto (the “Severance Agreement”).
4.11 Payments and Other Matter. Following Employee’s termination for any reason,
whether by Company or Employee, within ten (10) business days following the date
of submission, the Company shall pay all claims for reimbursement of business
expenses that are submitted within thirty (30) days of termination and within
thirty (30) days following the date of termination.
4.12 Survival. In addition to any provisions of this Agreement that by their
terms or nature are intended to survive termination of this Agreement, Section 2
(and the Restrictive Covenants Agreement), 3.3, and 5.2 through 5.10, shall
survive the termination of Employee’s employment, and the Parties shall remain
bound thereby.
5. General Provisions.
5.1 Injunctive Relief. Employee agrees that in the event of any violation of
this Agreement by Employee, the Company may be entitled, in addition to any
other rights or remedies which it might have, to maintain an action for damages
and permanent injunctive relief,
5
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



and in addition the Company shall be entitled to preliminary injunctive relief,
it being agreed and understood that the substantive and irreparable damages
which a party might sustain upon any such violation could be impossible to
ascertain in advance. Employee further agrees that nothing in this Agreement
shall be construed as a limitation upon the remedies the Company might have for
any wrongs of Employee. Employee acknowledges that any violation of his/her
obligations described herein may result in disciplinary action, including
dismissal from the Company, as well as and any other appropriate relief for the
Company including money damages and equitable relief, together with associated
attorney fees.
5.2 Governing Law and Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the local laws of the State of New
York. Each of the Parties irrevocably consents and submits to the jurisdiction
of the Superior Court of the State of New York and the United States District
Court for the District of New York in connection with any suit, action, or other
proceeding concerning this Agreement. Employee waives and agrees not to assert
any defense that the court lacks jurisdiction, venue is improper, inconvenient
forum or otherwise. Employee agrees to accept service of process by certified
mail at Employee’s last known address, unless Employee has previously provided
an alternate address at which he agrees to accept service, in writing to the
Company.
5.3 Severability. If any of the provisions of this Agreement shall be un awful,
void, or for any reason, unenforceable, such provision shall be deemed severable
from, and shall in no way affect the validity or enforceability of, the
remaining portions of this Agreement.
5.4 Amendment and Waiver. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the Parties, or in the case of
a waiver, by the Party waiving compliance. No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the Parties. The failure of either
Party at any time or times to require performance of any provision hereof shall
in no matter affect the right at a later time to enforce the same. No waiver by
either Party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
5.5 Notice. All notices requests, demands, and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class, registered
mail, return receipt requested, postage and registry fees prepaid, to the
applicable Party at the address set forth on the first page of this Agreement or
such other address as may be designated, from time to time, by the Parties in
writing and shall be deemed received on the date delivered if delivered by hand
and otherwise on the date received.
5.6 Successors and Assigns. Neither this Agreement, nor any of Employee’s
rights, powers, duties or obligations hereunder, may be assigned by Employee
without the prior written consent of Company. The Company has the right to
assign this Agreement to any of its subsidiaries. In the event of any assignment
of this Agreement, all terms and conditions
6
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



herein will be binding upon and inure to the benefit of the Parties hereto and
their respective permitted transferees, successors, and assigns. Successors of
the Company shall include, without limitation, any company or companies
acquiring, directly or indirectly, all or substantially all of the assets of the
Company, whether by merger, consolidation, purchase, lease or otherwise. Any
such successor referred to in this paragraph shall thereafter be deemed “the
Company” for the purpose hereof.
5.7 Legal Expenses. In the event of a dispute arising under this Agreement, the
prevailing party shall be entitled to reimbursement of its costs and expenses
(including attorney’s fees) from the non-prevailing party.
5.8 Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.
5.9 Section 409A. It is intended that the compensation and benefits provided
under this Agreement shall comply with the provisions of Section 409A of the
Internal Revenue Code (“Section 409A”) or qualify for an exemption to Section
409A, and this Agreement shall be construed and interpreted in accordance with
such intent. Any payments that qualify for the “short term deferral” exception
or another exception under Section 409A shall be paid under the applicable
exception. Each payment provided under this Agreement shall be treated as a
separate payment for Section 409A purposes.
5.10 Entire Agreement. This Agreement, including Annex A which shall form a part
hereof, contains the entire agreement of the Parties concerning the Employee’s
employment and all promises, representations, understandings, arrangements and
prior agreements on such subject (including, without limitation, the Prior
Agreement) are merged herein and superseded hereby, provided that, the
Restrictive Covenants Agreement shall remain in full force and effect. The
provisions of this Agreement may not be amended, modified, repealed, waived,
extended or discharged except by an agreement in writing signed by the Parties.


7
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the arties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
        EXECUTIVE:  COMPANY




        /s/John Peters      /s/ Shai Wininger 
        Name: John Peters     Name: Shai Wininger
        Title: Chief Insurance Officer    Title: President, Chief Operating
Officer and Secretary   


8
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



Exhibit A
9
|US-DOCS\117354544.3||


--------------------------------------------------------------------------------



Annex A
 
Severance Agreement
 
THIS SEVERANCE AGREEMENT (the “Severance Agreement”) is entered into as of the
Effective Date (as defined below) between Lemonade, Inc. (together with any
Affiliate that may employ you from time to time, the “Company”) and       
(“Executive” or “you”).
 
1.    Definitions. The following capitalized terms used herein shall have the
following meanings:
 
(a)           “Affiliate” means (a) any Subsidiary; and (b) any domestic
eligible entity that is disregarded, under Treasury Regulation
Section 301.7701-3, as an entity separate from either (i) the Company or
(ii) any Subsidiary.
 
(b)           “Annual Bonus” means the annual variable cash compensation you are
eligible to receive as determined from time to time by the Company, whether
acting through the Company’s Board of Directors (the “Board”), a committee
thereof or otherwise, based on the achievement of certain Company and/or
individual performance objectives.
 
(c)           “Base Pay” means your annual base compensation, as determined from
time to time by the Company, whether acting through the Board, a committee
thereof or otherwise, regardless of whether all or any portion thereof may be
deferred under any deferred compensation plan or program of the Company.
 
(d)           “Cause” means “Cause” (or any term of similar effect) as defined
in your employment agreement with the Company or any Affiliate if such an
agreement exists and contains a definition of Cause (or term of similar effect),
or, if no such agreement exists or such agreement does not contain a definition
of Cause (or term of similar effect), then Cause shall include, but not be
limited to: (i) your unauthorized use or disclosure of confidential information
or trade secrets of the Company or any Affiliate or any material breach of a
written agreement between the Holder and the Company or any Affiliate, including
without limitation a material breach of any employment, confidentiality,
non-compete, non-solicit or similar agreement; (ii) any refusal to carry out a
reasonable directive of the chief executive officer, the Board or your direct
supervisor, which involves the business of the Company and/or its Affiliates and
was capable of being lawfully performed; (iii) dismissal under the circumstances
defined in Section 16 and/or Section 17 of the Israeli Severance Pay Law, 1963;
(iv) embezzlement of funds of the Company and/or its Affiliates; your commission
of, indictment for or your entry of a plea of guilty or nolo contendere to, a
felony under the laws of the United States or any state thereof or any crime
involving dishonesty or moral turpitude (or any similar crime in any
jurisdiction outside the United States); (v) your gross negligence or willful
misconduct or your willful or repeated failure or refusal to substantially
perform assigned duties;; or (vi) any acts, omissions or statements by you which
the Company reasonably determines to be materially detrimental or damaging to
the reputation, operations, prospects or business relations of the Company or
any Affiliate.
 
(e)           “Change in Control” shall have the meaning set forth in the
Incentive Award Plan. Notwithstanding the foregoing, if a Change in Control
constitutes a payment or benefit event with respect to any payment or benefit
hereunder that provides for the deferral of compensation that is subject to
Section 409A, to the extent required to avoid the imposition of additional taxes
under Section 409A, such transaction or event will not be deemed a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A.
 


 


|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



(f)            “Change in Control Protection Period” means the period beginning
on the date three months prior to the consummation of the Change in Control and
ending on the first anniversary of such Change in Control.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(h)           “Date of Termination” means the date of termination of your
employment for any reason.
 
(i)            “Disability” means “Disability” (or any term of similar effect)
as defined in your employment agreement with the Company or any Affiliate if
such an agreement exists and contains a definition of Disability (or term of
similar effect), or, if no such agreement exists or such agreement does not
contain a definition of Disability (or term of similar effect), then Disability
means an illness (mental or physical) or incapacity, which results in you being
unable to perform your duties as an employee of the Company for a period of one
hundred eighty (180) days, whether or not consecutive, in any twelve (12) month
period.
 
(j)            “Equity Awards” means all stock options, restricted stock units,
performance stock units and such other equity-based awards granted pursuant to
the Incentive Award Plan.  For the avoidance of doubt, “Equity Awards” shall not
include any cash or cash-based awards granted pursuant to the Incentive Award
Plan.
 
(k)           “Incentive Award Plan” means Lemonade, Inc. 2020 Incentive Award
Plan (or any successor equity incentive plan of the Company).
 
(l)            “Lemonade Entities” means Lemonade, Inc. and its direct and
indirect Subsidiaries.
 
(m)          “Subsidiary” shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain
 
2.     Term of Agreement. The term of this Agreement will commence as of the
closing of the Company’s initial public offering of stock pursuant to an
effective registration statement filed under the Securities Act of 1933, as
amended (the “Effective Date”) and shall continue in effect until your Date of
Termination.
 
3.     Termination and Eligibility for Severance.
 
(a)           Accrued Benefits.  Upon any termination of your employment, you
will be paid (i) any and all earned and unpaid portion of your Base Pay through
the Date of Termination; (ii) any accrued but unused vacation pay owed to you in
accordance with Company practices up to and including the Date of Termination;
and (iii) any allowable and unreimbursed business expenses incurred through the
Date of Termination that are supported by appropriate documentation in
accordance with the Company’s applicable expense reimbursement policies.
Hereafter, items (i) through (iii) in this Section 3 are referred to as “Accrued
Benefits.’’ If termination of your employment is for any reason other than by
the Company without Cause (other than due to death or Disability), you will be
entitled to receive only the Accrued Benefits.
 
(b)           Severance Payments and Benefits. Subject to Sections 3(c), 5 and 6
of the Agreement:
 
(i)            Non-CIC Severance Payments and Benefits.  If the Company
terminates your employment without Cause (other than as a result of your death
or Disability), in each case, outside of the Change in Control Protection
Period, then, in addition to the Accrued Benefits, the Company will provide you
the following severance and related post-termination benefits (the “Non-CIC
Severance Payments and Benefits”):
11
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



 
(1)           The Company shall, during the period beginning on the Date of
Termination and ending on the six (6)-month anniversary of the Date of
Termination, pay to you an amount equal to the sum of six (6) months of your
Base Pay as in effect immediately prior to the Date of Termination  and  fifty
percent (50%) of your target Annual Bonus for the calendar year in which the
Date of Termination occurs (collectively, the “Non-CIC Severance Payment”);
 
(2)         The Company shall pay you an amount equal to the aggregate sum of
the Company’s share of medical, dental and vision insurance premiums for you and
your dependents for the period commencing on the Date of Termination and ending
on the sixth month anniversary thereof (as if you had remained employed and
based on coverage as of immediately prior to termination). For the avoidance of
doubt, if immediately prior to the termination of your employment you were
required to contribute towards the cost of premiums as a condition of receiving
such insurance, the payment hereunder will not cover any such contributions. The
cash payment provided for in this Section 3(b)(i)(2) or Section 3(b)(ii)(2), as
applicable, is referred to herein as the “Continued Benefit Payment”);
 
(3)         Unless otherwise explicitly set forth in the award agreement for the
applicable Equity Award, each outstanding unvested Equity Award held by you
immediately prior to the Date of Termination that is subject to vesting based
solely upon your continuous service with the Company that would have vested
during the six (6)-month period following the Date of Termination had you
remained employed shall remain outstanding and shall automatically vest and
become exercisable (as applicable) on the Severance Commencement Date; provided
that the Release Agreement has become effective and irrevocable as of such date
(the “Non-CIC Equity Benefit”); provided, further, that if the Release Agreement
has not become effective and irrevocable as of such date, such Equity Awards 
shall automatically be forfeited for no consideration on such date, and
 
(4)         Subject to the provisions of Sections 3(c) and 6, the Non-CIC
Severance Payment and Continued Benefit Payment shall be paid in equal
installments during the six (6)-month period following the Date of Termination
in accordance with the Company’s normal payroll practices beginning on the first
payroll date following the 60th day following the Date of Termination (such
payroll date, the “Severance Commencement Date”), and with the first installment
including any amounts that would have been paid had the Release Agreement been
effective and irrevocable on the Date of Termination.
 
(ii)           CIC Severance Payments and Benefits.  If the Company terminates
your employment without Cause (other than as a result of your death or
Disability), in each case, during the Change in Control Protection Period, then,
in addition to the Accrued Benefits (and, for the avoidance of doubt, in lieu of
the Non-CIC Severance Payments and Benefits), the Company will provide you the
following severance and related post-termination benefits (the “CIC Severance
Payments and Benefits”):
 
(1)           The Company shall pay you an amount equal to the sum of twelve
(12) months of your Base Pay as in effect immediately prior to the Date of
Termination and your target Annual Bonus for the calendar year in which the Date
of Termination occurs, (collectively, the “CIC Severance Payment”);
 
(2)         The Company shall pay you an amount equal to the aggregate sum of
the Company’s share of medical, dental and vision insurance premiums for you and
your dependents for the period commencing on the Date of Termination and ending
on the first anniversary thereof (as if you had remained employed and based on
coverage as of immediately prior to termination).  For the avoidance of doubt,
if immediately prior to the termination of your
12
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



employment you were required to contribute towards the cost of premiums as a
condition of receiving such insurance, the payment hereunder will not cover any
such contributions; and
 
(3)           Unless otherwise explicitly set forth in the award agreement for
the applicable Equity Award, any unvested Equity Awards outstanding immediately
prior to the Date of Termination shall automatically become fully vested and
exercisable (as applicable) on the Severance Commencement Date; provided that
the Release Agreement has become effective and irrevocable as of such date (the
“CIC Equity Benefit”); provided, further, that if the Release Agreement has not
become effective and irrevocable as of such date, such Equity Awards  shall
automatically be forfeited for no consideration on such date.
 
(4)         Subject to the provisions of Sections 3(c) and 6, the CIC Severance
Payment and the Continued Benefit Payments shall be paid in equal installments
during the twelve (12)-month period following the Date of Termination in
accordance with the Company’s normal payroll practices beginning on Severance
Commencement Date, and with the first installment including any amounts that
would have been paid had the Release Agreement been effective and irrevocable on
the Date of Termination shall be made in a lump sum on the Severance
Commencement Date.
 
(c)           Release.  Any amounts payable pursuant to Section 3(b)(i) or
Section 3(b)(ii), as applicable (collectively, the “Severance Benefits”), shall
be in lieu of notice or any other severance benefits to which you might
otherwise be entitled from any Lemonade Entity.  Notwithstanding anything to the
contrary herein, the Company’s provision of the Severance Benefits will be
contingent upon your timely execution and non-revocation of a general  waiver
and release of claims agreement in a form to be provided by the Company (a
“Release Agreement”), subject to the terms set forth herein. You will have
twenty-one (21) days (or, in the event that your termination of employment is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in the Age Discrimination in Employment Act of 1967,
as amended), forty-five (45) days) following your receipt of the Release
Agreement to consider whether or not to accept it. If the Release Agreement is
signed and delivered by you to the Company, you will have seven (7) days from
the date of delivery to revoke your acceptance of such agreement (the
“Revocation Period”). If you do not timely execute or if you subsequently revoke
the Release Agreement, you shall be required to pay to the Company, immediately
upon demand therefor, the amount of any payments or benefits you received in
connection with any portion of Equity Awards that was eligible to vest pursuant
to Section 3(b) (including, without limitation, proceeds received or realized by
you from the sale or surrender of any shares underlying such Equity Awards in
connection with applicable tax withholding).
 
(d)           The provisions of this Section 3 shall supersede in their entirety
any severance payment provisions in any employment agreement, severance plan,
severance policy, severance program or other severance arrangement maintained by
the Company. The Company shall have no further obligation to you in the event of
termination of your employment for any reason at any time, other than those
obligations specifically set forth in this Section 3.
 
4.     Mitigation.  You shall not be required to mitigate the amount of any
payment or benefit provided for in Section 3 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in
Section 3 be reduced by any compensation earned by you as the result of
employment by another employer or by retirement benefits after the Date of
Termination or otherwise, subject to Section 5; provided, however, that any
loans, advances or other amounts owed by you to the Company may be offset by the
Company and its affiliates against amounts payable to you under Section 3 to the
greatest extent permitted by applicable law.
 
5.     Restrictive Covenants and Other Conditions.  You acknowledge and agree
that you are a party to that certain Proprietary Information, Assignment of
Inventions Non Disclosure and Non Compete Agreement, dated as of October 3,
2016, and such agreement remains in full force and effect (the “Restrictive
Covenant Agreement”). In the event of (a) your material breach of the
Restrictive Covenant Agreement, (b) your engagement in any act or
13
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



omission after the Date of Termination that would have constituted “Cause” under
subsection (i) of the definition thereof (without regard for any cure periods
therein) for termination of your employment had you remained employed after the
Date of Termination, or (c) the Company’s determination in good faith that facts
or circumstances existed on the Date of Termination that, if known by the
Company on the Date of Termination, would have constituted Cause, the Company
shall be entitled to cease all payments and benefits pursuant to Section 3(b),
all Equity Awards that vested pursuant to Section 3(b) and any shares of Company
stock you received with respect thereto shall immediately be forfeited, without
payment therefor, and you shall be required to pay to the Company, immediately
upon demand therefor, the amount of any proceeds realized by you from the sale
of any such shares.
 
6.       Section 409A Tax Implications.  Any payments or benefits required to be
provided under this Agreement that is subject to Section 409A of the Code shall
be provided only after the date of your “separation from service” with the
Company as defined under Section 409A of the Code and the regulations and
guidance issued thereunder (collectively, “Section 409A”). The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to you under this Agreement:
 
(a)           To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A. Each installment of the payments and benefits
provided hereunder shall be treated as a separate “payment” for purposes of
Section 409A.  If and to the extent (i) any portion of any payment, compensation
or other benefit provided to you pursuant to this Agreement in connection with
your termination of employment constitutes “nonqualified deferred compensation”
within the meaning of Section 409A and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you agree
that you are bound, such portion of the payment, compensation or other benefit
shall not be paid until the first business day that is six (6) months plus one
(1) day or more after the date of “separation from service” (as determined under
Section 409A) (the “New Payment Date”), except such earlier date as Section 409A
may then permit.  The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date shall be paid to you in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.
 
(b)           The Company and its employees, agents and representatives make no
representations or warranty and shall have no liability to you or any other
person if any provisions of or payments, compensation or other benefits under
this Agreement are determined to constitute nonqualified deferred compensation
subject to Section 409A but do not satisfy the conditions of that section. 


Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Effective Date the Board determines that this Agreement may
be subject to Section 409A, the Board may (but is not obligated to), without
your consent, adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (i) exempt this Agreement from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to this Agreement
or (ii) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under Section 409A.
 
7.     Section 280G.  If any payment or benefit you would receive or retain
under this Severance Agreement, when combined with any other payment or benefit
you receive or retain in connection with a “change in control event” within the
meaning of Section 280G of the Code and the regulations and guidance thereunder
(“Section 280G”), would (a) constitute a “parachute payment” within the meaning
of Section 280G of the Code, and (b) but for this Section 7, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either payable in full or in such lesser amount as would result
in no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. All
determinations required to be made under this Section 7, including whether and
to what extent the Payment shall be reduced and the assumptions to be utilized
in arriving at such determination, shall be made by a
14
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



nationally recognized certified public accounting firm or consulting firm
experience in matters regarding Section 280G of the Code as may be designated by
the Company (the “280G Advisor”). The 280G Advisor shall provide detailed
supporting calculations both to you and the Company at such time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any final determination by the 280G Advisor shall be
binding upon you and the Company. For purposes of making the calculations
required by this Section 7, the 280G Advisor may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.
 
8.     Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges that the Company is required to withhold. The Company
shall be entitled to rely on an opinion or advice of counsel if any questions as
to the amount or requirement of withholding arise.
 
9.              Miscellaneous.
 
(a)                                 This Agreement, together with any written
employment agreement or offer letter to which you may be a party and any
agreements referenced herein, will constitute our entire agreement as to your
employment by the Company and will supersede any prior agreements or
understandings, whether in writing or oral, with respect to the subject matter
hereof, other than with respect to any agreements between you and the Company
with respect to confidential information, intellectual property,
non-competition, non-solicitation, non-disparagement, nondisclosure of
proprietary information, inventions and injunctive relief, including, without
limitation, the Restrictive Covenant Agreement); provided that
Section 9(f) supersedes and replaces any prior dispute resolution provisions in
any other prior agreement between you and the Company (including, without
limitation, the Restrictive Covenant Agreement).
  
(b)                                 This Agreement may be executed in more than
one counterpart, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.
 
(c)                                  The provisions of this Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable and except to the extent
necessary to reform or delete such illegal or unenforceable provision, this
Agreement shall remain unmodified and in full force and effect.
 
(d)                                 This Agreement is personal in nature and
neither of the parties hereto shall, without the written consent of the other,
assign or otherwise transfer this Agreement or its obligations, duties and
rights under this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all of the promises, covenants, duties and obligations of the
Company hereunder.
 
(e)                                  All notices shall be in writing and shall
be delivered personally (including by courier), sent by facsimile transmission
(with appropriate documented receipt thereof), by overnight receipted courier
service (such as UPS or Federal Express) or sent by certified, registered or
express mail, postage prepaid, to the Company at the following address:
Lemonade, Inc., 5 Crosby Street, 3rd Floor, Attn: Head of Legal, and to you at
the most current address we have in your employment file.  Any such notice shall
be deemed given when so delivered personally, or if sent by facsimile
transmission, when transmitted, or, if by certified, registered or express mail,
postage prepaid mailed, forty-eight (48) hours after the date of deposit
15
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



in the mail.  Any party may, by notice given in accordance with this paragraph
to the other party, designate another address or person for receipt of notices
hereunder.
 
(f)                                   Arbitration.  Notwithstanding anything to
the contrary (including, without limitation, any other written agreement by and
between you and any Lemonade Entity):
 
i.                  Any controversy, dispute or claim arising out of or relating
to this Agreement or the breach hereof (a “Dispute”) which cannot be settled by
mutual agreement will be finally settled by binding arbitration in New York,
under the jurisdiction of the American Arbitration Association or other mutually
agreeable alternative arbitration dispute resolution service, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association or other selected service, modified only as herein
expressly provided.  The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings.
 
ii.               The decision of the arbitrator on the points in dispute will
be final, non-appealable and binding, and judgment on the award may be entered
in any court having jurisdiction thereof.
 
iii.            The fees and expenses of the arbitrator will be shared equally
by the parties, and each party will bear the fees and expenses of its own
attorney in connection with any Dispute; provided that, to the extent the
arbitrator determines you have prevailed on at least one material issue involved
in any Dispute commencing during the Change in Control Protection Period, the
Company shall reimburse you for all reasonable attorneys’ fees in connection
with such Dispute. 


iv.           The parties agree that this Section 9(f) has been included to
resolve any Disputes, and that this Section 9(f) will be grounds for dismissal
of any court action commenced by either party with respect to this Agreement,
other than post-arbitration actions seeking to enforce an arbitration award or
actions seeking an injunction or temporary restraining order.  In the event that
any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a Dispute to proceed, the parties
hereto hereby waive, to the maximum extent allowed by law, any and all right to
a trial by jury in or with respect to such litigation.
 
v.              The parties will keep confidential, and will not disclose to any
person, except as may be required by law or the rules and regulations of the
Securities and Exchange Commission or other government agencies, the existence
of any controversy hereunder, the referral of any such controversy to
arbitration or the status or resolution thereof.
 
(g)                                  This Agreement shall be governed by and
interpreted in accordance with the laws of New York, without regard to the
conflict of laws provisions thereof or of any other jurisdiction.
 
10.  Acceptance. You may accept the terms and conditions described herein by
confirming your acceptance in writing.  Please send your countersignature to
this Agreement to the Company, or via e-mail to me, which execution will
evidence your agreement with the terms and conditions set forth herein.
 
8


 
16
|US-DOCS\117354544.3||

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Severance Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.
 

EXECUTIVE:  /s/ John Peters  Name: John Peters Title: Chief Insurance
Officer    COMPANY:    By: /s/ Shai Wininger  Name: Shai Wininger Title:
President, Chief Operating Officer and Secretary 

 
Signature Page to Severance Agreement
 




17
|US-DOCS\117354544.3||